Campbell, Ch. J.
Parsons sued Hunter upon a promissory note, the genuineness of which was disputed, it being claimed either that an original and imperfect instrument had been altered, or that a false one entirely had been substituted.
Upon the opening of the trial, plaintiff below examined all the panel on their voire dire, and then for the first time challenged one of them peremptorily. It was claimed he should have challenged him after his preliminary examination and before ho proceeded to question the rest. We see no error in this. There is no rule of practice forbidding the exercise of the right of peremptory challenge at any time before the jury is sworn. And unless a party has ascertained what jurors can be excluded for cause, and therefore need not be challenged peremptorily, he may lose the chief value of this privilege. — 4 Bl. Com., 353; People v. Bodine, 1 Denio, 281.
Proof was given by plaintiff that after his purchase of the note and when it became due, defendant, on being requested to pay it, said it had been altered; that the words “or bearer” had been put in, and the rate of interest changed; that he said four or five times that he signed the note, and said it was his signature or a close imitation. Upon offering to read the note in evidence, it was objected that the proof of the signature was not sufficient; but the court admitted it, and the plaintiff followed up its admission by further proof of its genuineness, which was controverted by proof introduced by defendant.
There was no error in allowing the note to be introduced. The court, in receiving it, do not pass upon its genuineness, but merely allow it to be laid before the jury to enable them to apply the testimony of the witnesses to the instrument produced. The testimony cannot be under*102stood without having the paper produced, and as all the facts are for the jury, the order of proof is not material. The testimony of the plaintiff tended to prove the execution by the defendant’s admissions, although it might not have been very safe to leave the case on that alone. But it was competent evidence, and the admission of the note did not in any way affect the weight of the evidence of genuineness or falsity given on the respective sides. The whole was fairly left to the jury.
There was no pertinency in the inquiry how much the party, of whom plaintiff bought it, paid for the note. If plaintiff himself was a bona fide purchaser before maturity, he cannot be affected by the acts or knowledge of his vendor.
The defendant had testified that he believed the note produced was signed by him, but that it was altered after he signed it. Some of the alterations he claimed to have been made were printed words standing in the note as produced. The printer, in whose office the blank was printed, proved by his testimony that it was originally printed as it then appeared. This testimony was objected to, but it was plainly admissible as tending to disprove any alteration after signature, by the introduction of printed words not in the original blank, and that was the only purpose of its admission.
Exception was taken to the charge that the law will sustain the claim of an innocent or bona fide holder of a negotiable promissory note, purchased before due, however viciously other parties may have acted, or whatever objections to the consideration may arise. The court instructed the jury that any material alterations would vitiate it, and that the alterations relied upon were material. The charge, therefore, related entirely to the question of original consideration and equities not affecting the execution or genuine*103ness of the paper. The charge was in accordance with the familiar and settled law.
Exception was also taken to the refusal of the court to give the following charge: “If the plaintiff has means of showing that the note was executed by defendant, as now produced, by. the person to whom it was given, it is the plaintiff’s duty to produce him, or account for his absence. When the execution is denied under oath, the presumption of law is that the Avitness would not testify that the note was when executed as it now is.”
A denial under oath appended to the plea, merely puts the plaintiff on proof of the execution. But there is no rule of law which makes one witness admissible or necessary in preference to another, except where there are subscribing witnesses. In other cases an instrument may be proved by any competent testimony.
It is also objected that the charge of the court was not signed. But there is no law requiring it to he signed, and its genuineness will always be shown by the signature to the bill of exceptions. It can never be inquired into except when brought up on exception. The only object of the statute requiring it to be in writing Avas to secure means of knowing the precise terms in which the cause Avas submitted to the jury. It is no part of the record for any other purpose.
There is no error in the proceedings, and the judgment must be affirmed with costs.
Graves and Cooley, JJ. concurred.
Christiancy, J. did not sit in this case.